UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4195


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL HAMILTON, a/k/a James Jones, a/k/a Stacy,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Thomas David Schroeder,
District Judge. (1:94-cr-00066-TDS-1)


Submitted:    December 16, 2009             Decided:   January 8, 2010


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Terri-Lei O’Malley, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael Hamilton appeals the district court’s judgment

revoking his term of supervised release and sentencing him to

forty-six months’ imprisonment and fourteen months’ supervised

release.           His    counsel         filed       a    brief    pursuant          to   Anders     v.

California,         386    U.S.       738       (1967),         asserting       she   searched        the

record      and     did    not     find         any   meritorious          issues       for     appeal.

Counsel       indicated          she       found          the     record       did     not       support

Hamilton’s claims that he did not receive a preliminary hearing,

and    if     he    did    receive         such       a    hearing,       it    was    unreasonably

delayed and that he should have been allowed to proceed pro se

during      the     preliminary            hearing.              Hamilton       filed      a    pro   se

supplemental brief raising those claims.                             We affirm.

               We     review          a        district         court’s        judgment        revoking

supervised release and imposing a term of imprisonment for abuse

of discretion.            United States v. Copley, 978 F.2d 829, 831 (4th

Cir. 1992).         To revoke supervised release, a district court need

only find a violation of a condition of supervised release by a

preponderance of the evidence.                            18 U.S.C. § 3583(e)(3) (2006);

id.      We    will       affirm      a    sentence         imposed       after       revocation      of

supervised         release       if       it    is    within      the     prescribed           statutory

range and not plainly unreasonable.                               United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                                While a district court

must     consider          the     Chapter            Seven       policy        statements,        U.S.

                                                      2
Sentencing Guidelines Manual, Ch. 7, Pt. B, and the statutory

requirements   and     factors   applicable       to   revocation        sentences

under 18 U.S.C. §§ 3553(a), 3583(e) (2006), the court ultimately

has broad discretion to revoke the previous sentence and impose

a term of imprisonment up to the statutory maximum.                   Crudup, 461

F.3d at 438-39.

           Rule   32.1(a)(1)     of    the    Federal    Rules      of    Criminal

Procedure provides that when a person is “held in custody for

violating . . . supervised release,” that person must be taken

“without unnecessary delay” before a magistrate judge for an

initial appearance.         Rule 32.1(b)(1)(A) provides, in relevant

part,   that   “[i]f    a   person    is     in   custody    for    violating     a

condition of . . . supervised release, a magistrate judge must

promptly   conduct      a   hearing    to    determine      whether      there    is

probable cause to believe that a violation occurred.”                     Further,

the revocation hearing must be conducted within a “reasonable

time” in the district court having jurisdiction.                   Fed. R. Crim.

P. 32.1(b)(2).

           We find Hamilton’s claim that there was no preliminary

hearing to be without merit.          Clearly, the hearing on September

23, 2008, was just such a hearing.                 Furthermore, insofar as

Hamilton   claims      there   was    an    unreasonable      delay      until    he

received the preliminary hearing, the claim is without merit

because Hamilton was not prejudiced by any such delay.                           See

                                       3
United    States      v.     Santana,        526     F.3d    1257,    1260-61        (9th         Cir.

2008).     Hamilton fails to show that the delay somehow impaired

his    ability     to      defend        himself      against       the     charge       that        he

violated the terms of supervised release.                            See United States v.

Chaklader, 987 F.2d 75, 77 (1st Cir. 1993).

            We     further          find      Hamilton        did    not     have        a        Sixth

Amendment    right         to   proceed       pro    se     during    the       course       of     the

proceedings.       See United States v. Hodges, 460 F.3d 646, 650-51

(5th Cir. 2006).            The right to counsel at a preliminary hearing

or    revocation       hearing          comes   from        Rule    32.1(b)(1)(B)(i)               and

(b)(2)(D) (defendant has a right to retain counsel or request

that    counsel       be    appointed).              Hamilton       cannot       show        he    was

prejudiced because the court did not permit him to proceed pro

se during the preliminary hearing or the revocation hearing.

            We    find       the    district        court     did    not    clearly          err     in

determining       Hamilton          violated        the     terms     of    his     supervised

release.         We        further       find      the      forty-six       month        term        of

imprisonment      and       the     fourteen        months’       supervised      release           was

reasonable as there were no procedural or substantive errors.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    Accordingly,            we    affirm      the    judgment       of    the     district

court.     This court requires that counsel inform her client, in

writing,    of    his       right       to   petition       the    Supreme       Court       of     the

                                                4
United States for further review. If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.             Counsel’s motion must state

that a copy thereof was served on the client.               We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       5